 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   U.S. BANK NATIONAL                                  Case No.: 19cv1938 AJB BLM
     ASSOCIATION, As Trustee for
12
     Harborview Mortgage Loan Trust 2005-8,              ORDER:
13   Mortgage Loan Pass-Through Certificates,
     Series 2005-8, its assignees and/or                 SUA SPONTE REMANDING THE
14
     successors,                                         CASE BACK TO SAN DIEGO
15                                      Plaintiff,       SUPERIOR COURT
16   v.
17   SALEM SOMO and DOES 1-10,
18   Inclusive,
19                                    Defendant.
20
           Defendant Salem Somo (“Defendant”) removed this unlawful detainer case to
21
     federal court. (Doc. No. 1.) Although no motion to remand has been filed, the Court has a
22
     continuous duty to evaluate its jurisdiction over cases. Fed. R. Civ. P. 12(g)(3). Thus, for
23
     the reasons herein, the Court REMANDS this action back to San Diego Superior Court.
24
                                       I.     DISCUSSION
25
           Congress has authorized a defendant to remove a civil action from state court to
26
     federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
27
     establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
28
                                                     1

                                                                                 19cv1938 AJB BLM
 1   1992). The district court must remand any case previously removed from a state court “if
 2   at any time before final judgment it appears that the district court lacks subject matter
 3   jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
 4   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
 5   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
 6   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
 7   doubt as to the right of removal in the first instance.”).
 8         Although Plaintiffs have not moved the Court to remand, “a district court’s duty to
 9   establish subject matter jurisdiction is not contingent upon the parties’ arguments.” See
10   United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004).
11   Courts may consider the issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8
12   (9th Cir. 1984). Indeed, the Supreme Court has emphasized that “district courts have an
13   ‘independent obligation to address subject-matter jurisdiction sua sponte.’” Grupo
14   Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S.
15   Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
16         Defendant’s Notice of Removal asserts this Court has jurisdiction under 28 U.S.C.
17   § 1331, 1441(a) and 1446. (Doc. No. 1 at 1.) Specifically, Defendant argues Plaintiff
18   “expressly references and incorporates the ‘Protecting Tenants at Foreclosure Act of
19   2009.’” For the reasons explained below, the Court does not have federal question
20   jurisdiction nor diversity jurisdiction over this action.
21         First, there is no federal question because the unlawful detainer complaint only
22   invokes California law. (See Doc. No. 1 at 6-7.) Generally, “[f]ederal jurisdiction typically
23   exists only when a federal question is presented on the face of the plaintiff’s properly
24   pleaded complaint.” Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). The
25   complaint filed in state court solely concerns unlawful detainer under California law and
26   does not even reference a federal statute as Defendant suggests. See Aurora Loan Servs.,
27   LLC v. Montoya, No. 2:11-cv-2485-MCE-KJN-PS, 2011 WL 5508926, at *3 (E.D. Cal.
28   Nov. 9, 2011) (“[P]laintiff filed its Complaint in Superior Court asserting a single claim
                                                    2

                                                                                  19cv1938 AJB BLM
 1   for unlawful detainer premised solely on California law. Because a claim for unlawful
 2   detainer does not by itself present a federal question or necessarily turn on the construction
 3   of federal law, no basis for federal question jurisdiction appears on the face of the
 4   Complaint.”); see also Sage Home Mortg., LLC v. Roohan, No.: 17-cv-1409-AJB-JMA,
 5   2017 U.S. Dist. LEXIS 118119, at * (S.D. Cal. July 27, 2017) (same). Accordingly, federal
 6   question jurisdiction does not exist.
 7         Diversity jurisdiction also fails to provide this Court with jurisdiction as Plaintiffs’
 8   principal place of business is California and Defendant resides in California. Moreover, the
 9   amount in controversy in the complaint does not exceed the statutory minimum of $75,000
10   required to invoke diversity jurisdiction. “In unlawful detainer actions, . . . the amount of
11   damages sought in the complaint, not the value of the subject real property, determines the
12   amount in controversy.” Litton Loan Servicing, L.P. v. Villegas, No. C 10–05478 PJH,
13   2011 WL 204322, *2 (N.D. Cal. Jan. 21, 2011). Here, the state court complaint states the
14   “amount demanded does not exceed $10,000.” (Doc. No. 1 at 5.) Thus, the total amount of
15   damages is well below the $75,000 statutory minimum for diversity jurisdiction.
16                                     II.    CONCLUSION
17         Because Defendant cannot establish federal jurisdiction or diversity jurisdiction,
18   removal was improper. The Court, sua sponte, REMANDS this case back to the San Diego
19   Superior Court for lack of subject matter jurisdiction. The Court Clerk is ORDERED to
20   then close the case.
21         IT IS SO ORDERED.
22   Dated: October 16, 2019
23
24
25
26
27
28
                                                   3

                                                                                   19cv1938 AJB BLM
